Case 8:19-cv-01145-SCB-AAS Document 32 Filed 11/02/20 Page 1 of 7 PageID 383




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


TONY HENDRIX,

               Plaintiff,

v.                                                             Case No. 8:19-cv-1145-T-24 AAS

UNITED STATES OF AMERICA,

               Defendant.

______________________________/

                                              ORDER

       This cause comes before the Court on Defendant’s Motion for Summary Judgment.

(Doc. No. 28). Plaintiff opposes the motion. (Doc. No. 31). As explained below, the motion is

granted in part and denied in part.

I. Standard of Review

       Summary judgment is appropriate Aif the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.@ Fed. R. Civ. P.

56(a). The Court must draw all inferences from the evidence in the light most favorable to the

non-movant and resolve all reasonable doubts in that party's favor. See Porter v. Ray, 461 F.3d

1315, 1320 (11th Cir. 2006)(citation omitted). The moving party bears the initial burden of

showing the Court, by reference to materials on file, that there are no genuine issues of material

fact that should be decided at trial. See id. (citation omitted). When a moving party has

discharged its burden, the non-moving party must then go beyond the pleadings, and by its own

affidavits, or by depositions, answers to interrogatories, and admissions on file, designate

specific facts showing there is a genuine issue for trial. See id. (citation omitted).
Case 8:19-cv-01145-SCB-AAS Document 32 Filed 11/02/20 Page 2 of 7 PageID 384




II. Background

       Plaintiff Tony Hendrix was hit by a postal truck and injured while crossing the street in

front of his parents’ house. As a result, he brings this lawsuit against the United States of

America under the Federal Tort Claims Act for the postal driver’s alleged negligence.

       On December 22, 2016, Plaintiff and his family were gathered outside of his parents’

house while Plaintiff’s three-year-old nephew, Bre-yon, was playing outside. (Doc. No. 28-1,

depo. p. 11). Bre-yon wanted to go across the street, and Plaintiff did not want Bre-yon to cross

the street on his own. (Doc. No. 28-1, depo. p. 12).

       The street was a two-lane road with a speed limit of 25 mph. Before crossing the street

with Bre-yon, Plaintiff saw the postal truck stopped three houses down. (Doc. No. 28-1, depo. p.

15-16). Plaintiff and Bre-yon then started to speed walk across the street together. (Doc. No.

28-1, depo. p. 28-29). While speed walking across the street, Plaintiff saw the postal truck

driving towards them as they reached the center line, and he pushed Bre-yon out of the truck’s

way. (Doc. No. 28-1, depo. p. 13, 16, 22). Plaintiff contends that the postal truck driver, John

Grealish, was speeding and looking down at his phone while driving towards Plaintiff and Bre-

yon. (Doc. No. 28-14, depo. p. 10-13, 18, 23, 26).

       The postal truck ended up hitting Plaintiff on his left side and knocked him across the

street, almost to the ditch. (Doc. No. 28-1, depo. p. 16, 21). Plaintiff was taken by ambulance to

the hospital to treat the injuries to his back and head.

       In his complaint, Plaintiff alleges that Grealish was negligent while acting within the

course and scope of his employment as a postal truck driver. Specifically, Plaintiff alleges that

Grealish negligently operated the postal truck by “using his cellular phone, in exceeding the

posted speed limits, failing to keep a proper lookout and in failing to take, or attempt to take,



                                                   2
Case 8:19-cv-01145-SCB-AAS Document 32 Filed 11/02/20 Page 3 of 7 PageID 385




reasonable avoidance action, or any avoidance action whatsoever, to avoid colliding with

Plaintiff.” (Doc. No. 1, ¶ 7).

III. Motion for Summary Judgment

          Defendant, United States of America, is Grealish’s employer and stands in his place

under the Federal Tort Claims Act (“FTCA”) for Plaintiff’s negligence claim. 1 As explained by

one court:

                 With the enactment of the FTCA, the United States waived its
                 sovereign immunity for tort claims, rendering itself liable for the
                 negligent acts of a government employee “under circumstances
                 where the United States, if a private person, would be liable to the
                 claimant ....” 28 U.S.C. § 1346(b). Specifically, the Act permits
                 claims for money damages “for injury or loss of property, or
                 personal injury or death caused by the negligent or wrongful act or
                 omission of any employee of the Government while acting within
                 the scope of his office or employment.” Id. Actions brought under
                 the FTCA are governed by “the law of the place where the act or
                 omission occurred.” 28 U.S.C. § 1346(b)(1). Accordingly, this
                 negligence action is governed by Florida law. To prevail in a
                 negligence action under Florida law, a plaintiff must show: 1) that
                 the defendant owed a duty of reasonable care to the plaintiff; 2) that
                 the defendant breached that duty; 3) that the breach was the actual
                 and proximate cause of the injury to the plaintiff, and 4) that the
                 plaintiff suffered damages resulting from the defendant's breach.

Holzworth v. United States, 2011 WL 13298555, at *2–3 (M.D. Fla. June 29, 2011)(internal

citations omitted).

          Defendant moves for summary judgment, arguing: (1) Plaintiff cannot prove a breach of

a duty; (2) Plaintiff cannot prove causation; (3) Plaintiff’s damages are limited; and (4)

Plaintiff’s negligence outweighs Grealish’s negligence. Accordingly, the Court will address

each argument.




1
    Grealish passed away after this case was filed but before he could be deposed.
                                                   3
Case 8:19-cv-01145-SCB-AAS Document 32 Filed 11/02/20 Page 4 of 7 PageID 386




        A. Breach of Duty

        Defendant argues that summary judgment should be granted because Plaintiff cannot

show that Defendant, through Grealish, breached a duty owed to him. Defendant bases this

argument on the report of its human factors expert, Justin Morgan Ph.D. Morgan has opined that

Grealish was not speeding and that the postal truck would have been approximately 1.5 seconds

from reaching Plaintiff when Plaintiff entered the road to cross the street. 2 (Doc. No. 28-16, rep.

p. 12-14).

        Plaintiff, however, has offered evidence in the form of his own testimony that conflicts

with Morgan’s opinions. Specifically, Plaintiff has stated that Grealish was speeding and was

not paying attention while driving (and instead, Grealish was looking down at his cell phone).

(Doc. No. 28-14, depo. p. 10-13, 18, 23, 26). Accordingly, there is a genuine issue of material

fact that precludes summary judgment on the issue of whether Defendant breached a duty owed

to Plaintiff.

        B. Causation

        Next, Defendant argues that summary judgment should be granted, because even if

Plaintiff could prove a breach of a duty owed to him, he cannot prove that the breach caused his

damages. Again, Defendant bases this argument on Morgan’s expert opinion that that the

“accident was unavoidable for a normally attentive driver in Mr. Grealish’s position.” (Doc. No.

28-16, rep. p. 15).

        Defendant is correct that “‘[a] finding of breach of a duty of care on the part of a

defendant . . . does not establish a right to recovery by the plaintiff unless the plaintiff can also




2
  Morgan’s conclusion that Grealish was not speeding is consistent with the postal service data
regarding the speed that Grealish was driving. (Doc. No. 28-7, p. 11).
                                                   4
Case 8:19-cv-01145-SCB-AAS Document 32 Filed 11/02/20 Page 5 of 7 PageID 387




show causation and damages.’” Holzworth, 2011 WL 13298555, at *5 (quoting Giter v. U.S.,

2010 WL 375929, at *6 (M.D. Fla. Jan. 25, 2010)). However, as Plaintiff disputes one of the

underlying factual bases that support Morgan’s expert opinion on causation (i.e., Plaintiff

contends that Grealish was, in fact, speeding), there is a genuine issue of material fact that

precludes summary judgment on the issue of causation. 3

       C. Damages

       Next, Defendant argues that Plaintiff’s damages are limited, as both Plaintiff and

Defendant’s medical experts have opined that Plaintiff did not suffer a permanent injury from the

accident. (Doc. No. 28-11; Doc. No. 28-15). Florida Statute § 627.737(2) provides that a tort

plaintiff can only recover damages for pain, suffering, mental anguish, and inconvenience if the

plaintiff’s injury consists of: (1) significant and permanent loss of an important bodily function;

(2) a permanent injury; (3) significant and permanent scarring or disfigurement; or (4) death. As

there is no evidence before this Court that Plaintiff’s injuries fall into any of these categories, the

Court agrees that Plaintiff cannot recover damages for pain, suffering, mental anguish, or

inconvenience. To this extent, the Court grants Defendant’s motion for summary judgment.

       D. Comparative Negligence

       Next, Defendant argues that Plaintiff’s own negligence outweighs any negligence on

Grealish’s part. Defendant bases this argument on Morgan’s expert opinion that the postal truck

was approximately 1.5 seconds away from Plaintiff when he entered the road to cross the street.

Morgan further opined that most normally attentive pedestrians would not have entered the road




3
  While Morgan has opined that the accident could not have occurred in the way that Plaintiff
described, this Court is not permitted to weigh the evidence on a motion for summary judgment.
Instead, the Court must construe the evidence in the light most favorable to Plaintiff.
                                                   5
Case 8:19-cv-01145-SCB-AAS Document 32 Filed 11/02/20 Page 6 of 7 PageID 388




with the postal truck being within such close proximity, and instead, Plaintiff should have waited

an additional two seconds before entering the road. (Doc. No. 28-16, rep. p. 12).

       Florida has adopted the theory of comparative negligence, which can be described as

follows:

               If it appears from the evidence that both plaintiff and defendant were
               guilty of negligence which was, in some degree, a legal cause of the
               injury to the plaintiff, this does not defeat the plaintiff's recovery
               entirely. The [trier of fact] in assessing damages would in that event
               award to the plaintiff such damages as in the [trier of fact’s]
               judgment the negligence of the defendant caused to the plaintiff. In
               other words, the [trier of fact] should apportion the negligence of the
               plaintiff and the negligence of the defendant; then, in reaching the
               amount due the plaintiff, the [trier of fact] should give the plaintiff
               only such an amount proportioned with his negligence and the
               negligence of the defendant. This rule should not be construed so as
               to entitle a person to recover for damage in a case where the proof
               shows that the defendant could not by the exercise of due care have
               prevented the injury, or where the defendant's negligence was not a
               legal cause of the damage.

Hoffman v. Jones, 280 So.2d 431, 438 (Fla. 1973)(internal citation omitted).

       Plaintiff has stated that the postal truck was stopped three houses away when he entered

the road. (Doc. No. 28-1, depo. p. 15-16). As such, there is a genuine issue of material fact that

precludes any finding on the issue of comparative negligence.

IV. Conclusion

       Accordingly, it is ORDERED AND ADJUDGED that:

       (1)     Defendant’s Motion for Summary Judgment (Doc. No. 28) is GRANTED IN

PART AND DENIED IN PART: The motion is GRANTED to the extent that Plaintiff cannot

recover any damages for pain, suffering, mental anguish, or inconvenience; otherwise, the

motion is DENIED.




                                                 6
Case 8:19-cv-01145-SCB-AAS Document 32 Filed 11/02/20 Page 7 of 7 PageID 389




        (2)    All pretrial motions, including all motions in limine, must be filed by November

12, 2020. Each party may file one motion in limine containing all of their arguments in a single

document not to exceed 25 pages. Responses thereto must be filed by November 24, 2020.

        (3)    The parties are directed to file their joint pretrial statement by November 25,

2020.

        DONE AND ORDERED at Tampa, Florida, this 2nd day of November, 2020.




Copies to:
Counsel of Record




                                                 7
